DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 4, 14-15, 19-20 and 23-32 are cancelled.  Claims 1 and 12 have been amended and claim 33 has been newly added as requested in the amendment filed on September 8, 2021. Following the amendment, claims 1-3, 5-13, 16-18, 21-22 and 33 are pending in the instant application and are under examination in the instant office action.

Claim Rejections - 35 USC § 112, second paragraph (New, Necessitated by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended to recite “the primary antibody is D3G7H”, Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is vague and indefinite in so far as it employs the term "D3G7H" as a limitation. This term is appears to be novel in the art, and without a reference to a precise amino acid sequence identified by a proper SEQ ID NO: one cannot determine the metes and bounds of 


Claim Rejections - 35 USC § 112, first paragraph (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1-3, 5-13, 16-18, 21-22, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record in the previous office action as applied to claims 1-3, 5-13, 16-18, 21-22. 
In Remarks filed December 7, 2021, Applicant traverses the rejection on the grounds that “one of skill in the art would understand how to identify a suitable commercially available anti-CD 155 antibody for use in the claimed methods”.  Applicant cites the Linscott’s directory of antibodies and states, “those of skill in the art are skilled in using such a directory of commercially available antibodies to identify and choose antibodies for a specific purpose. To 
This is not persuasive.  The directory is moot in so far as it does not reflect the anti-CD155 antibodies that were made and available for use at the time of filing.  The broadest claim recites a genus of antibodies, including monoclonal and polyclonal, which bind an epitope within CD155 that contains residue 172.  The specification discloses only a few species of antibody: “D3G7H” which is “a newly developed rabbit anti-CD155 mAb” (see paragraph [42]); “D171” antibody recognizes to amino acids 35-50 of CD155; and “D480 (a rabbit polyclonal serum raised against the CD155 extracellular domain) and several commercially available probes rabbit polyclonal (aa 314–342) IHC-plus (Cat. No. LS-B10536, LSBio, Seattle, Washington), mouse mAb (Cat. No. 337602, Biolegend, San Diego, California), rabbit polyclonal (Cat. No. NBP1-02520, Novus, Littleton, Colorado); rabbit mAb (Cat. No. 13544, Cell Signaling Technology, Danvers, Massachusetts), (specification paragraph [35]).  It should be noted that the D171 does not fall within the genus claimed.  
Thus, Applicant provides written description for only two species within the genus claimed in claim 1 – D480 which recognizes the whole extracellular domain, and D3G7H, which fulfills the requirements of instant claims 1, 12 and 13. Description of one species, however, does not constitute a representative number of species within the entire genus.  There is inadequate written description demonstrating possession of the claimed genus (MPEP Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)(i)(A)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics.  Applicant fails to demonstrate possession of the genus of antibodies “that specifically binds to an epitope on CD155 that comprises residue 172 of CD155.” 
The rejection is maintained.


As amended, Claims 1-3, 5-13, 16-18, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in the previous Office action.
	On page 6 of Remarks (Id), “Applicant submits that one of skill in the art could use a directory to identify a suitable commercially available anti-CD155 antibody for use in the claimed methods, as described above. Applicant respectfully asserts that the identification of a suitable antibody is a routine practice in the art and is not an undue experimental burden. As such, Applicant submits that the claims are enabled for the full scope of the claimed invention.”
	Independent Claims 1 has been amended to require binding an epitope comprising residue 172 of CD155.  While one must not provide written description for known elements, it is unclear which of the commercially available anti-CD155 antibody, identified by the cited directory, were made and available for use at the time of filing. Furthermore, it is unclear how 
	The instant claims are often referred to as “reach-through” claims, where an applicant attempts to obtain patent protection on a broad inventions (methods comprising all anti-CD155 antibodies “that specifically binds to an epitope on CD155 that comprises residue 172 of CD155”) without fully describing the breadth claimed within the disclosure as filed.  The Court of Appeals for the Federal Circuit addressed claims of this sort in great detail in University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004).  In Rochester, the Federal Circuit upheld the district court's ruling that patent claims which recited compounds not disclosed, but rather to be identified in a screening assay, or in this case a database search, were invalid on their face.  The courts stated the compound (i.e. the antibody) itself is required. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identifying those molecules that have the requisite activity.  See Fiers v Revel, 25 USPQ2d 1601 at 1601 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
	Therefore, a person having ordinary skill in the art would have to perform undue further experimentation in order to make and use the invention with a reasonable expectation of success commensurate in scope with the breadth of the claims. For all these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:



As amended to require administering a PVS-RIPO oncolytic immunotherapy, Claims 1-3, 5-13, 16-18, 21-22 and 33 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. 
	In Remarks, “Applicant submits that, as amended, the claimed methods are focused on practically applying the judicial exceptions to treat a specific class of cancers. As such, the claims are directed to patent eligible subject matter.”
This is not persuasive for the following reasons. 
MPEP 2106.04(d)(2) discusses the particular treatment or prophylaxis limitations that integrate a judicial exception, here the natural phenomenon of detecting CD155 in cancer tissue from subjects, into a practical application of the judicial exception.  The particularity or generality of the treatment must be considered.  In the instant case, the additional step of administering oncolytic therapy was already an established oncological therapy at the time of filing, specifically, for the treatment of CD155 positive glioma and breast cancer metastases (ex. Merrill et al., Poliovirus receptor CD155-targeted oncolysis of glioma, Neuro-Oncology, Vol. 6, Issue 3:208-17, July 2004, cited on the ISR filed 4/5/2019; and Brown et al., Oncolytic polio virotherapy of cancer, Cancer, 120(21):3277-3286, 2014 cited on the IDS filed 5/28/2020).  The administration step is not significantly related to the natural phenomenon whereby CD155 is expressed and detected on cancer cells.  Rather, detecting CD155 receptor expression is insignificant pre-solution activity that must be performed for the PVSRIPO treatment to be applied.  

The rejection is maintained.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649